Citation Nr: 9924678	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-00 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for a urinary condition, 
including as due to an undiagnosed illness.

Entitlement to service connection for joint aches and night 
sweats, including as due to an undiagnosed illness.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran served on active duty from February 1989 to 
February 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 RO decision that denied service 
connection for a urinary incontinence and painful urination, 
including as due to an undiagnosed illness, and denied 
service connection for joint aches and night sweats, 
including as due to an undiagnosed illness.  

At a November 1998 Travel Board hearing, the veteran 
submitted a notice of disagreement with an April 1998 RO 
decision denying service connection for postoperative 
residuals of a tethered spinal cord syndrome and a June 1998 
decision denying an increase in a 30 percent rating for 
service-connected post-traumatic stress disorder (PTSD).  
These matters have not been procedurally developed for 
appellate review, and they are referred to the RO for 
appropriate action.  Additionally, the veteran raised an 
issue relating to entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for leg atrophy, loss of leg 
reflexes, pain, incontinence, headaches, and sleep problems 
as secondary to improper VA treatment.  This issue is 
referred to the RO for adjudication.


FINDINGS OF FACT

1.  The veteran had active duty in Southwest Asia during the 
Persian Gulf War.

2.  A chronic urinary condition was not present during 
service; post-service urinary symptoms have been medically 
attributed to a diagnosed illness, including prostatitis, 
which is not linked to service.

3.  Joint aches and night sweats were not present during 
service; post-service joint aches have been medically 
attributed to diagnosed illness, including non-service-
connected tethered cord syndrome, and post-service night 
sweats are a symptom of already diagnosed and service-
connected PTSD.


CONCLUSIONS OF LAW

1.  A urinary condition was not incurred in or aggravated by 
active service, either directly or as due to undiagnosed 
illness from Persian Gulf War service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.317 (1998).

2.  Joint aches and night sweats were not incurred in or 
aggravated by active service, either directly or as due to 
undiagnosed illness from Persian Gulf War service.  
38 U.S.C.A. §§ 1110, 1117, 1131; 38 C.F.R. §§ 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

The veteran had active duty in the Army from February 1989 to 
February 1992, and served in the Southwest Asia theater of 
operations from August 1990 to April 1991 during the Persian 
Gulf War.

Service connection is currently in effect for PTSD (rated 30 
percent) and for residuals of a fracture of the left 5th toe 
and residuals of a laceration of the left heel (both rated 0 
percent).

Pre-service medical records and the January 1989 examination 
for entrance into service indicate that before service the 
veteran underwent a testicle operation for intermittent 
torsion of the right testicle; before service he was treated 
for fractures of the right ankle, left wrist, and right hand; 
and pes cavus was noted on the entrance examination.  

The service medical records show the veteran was seen in 
April, May, June, and October 1989 for pain in his right 
lower extremity, especially the right ankle.  The assessments 
included right ankle strain, Achilles' tendonitis, and shin 
splints.  During service the veteran was seen for a number of 
other acute joint complaints including in January 1990 for 
left hip pain, with a history of injury 11/2 years earlier; in 
January 1990 for a right heel injury; in March 1990 for foot 
pain, assessed as a bunion; and in June 1991 and later for a 
left 5th toe injury.  He was seen in November 1991 for 
complaints of headaches and pain on urination, both of which 
he said started 3 weeks earlier.  The assessment was tension 
headaches.  The service medical records contain no mention of 
night sweats.  

On a January 1992 out-processing checklist for 
demobilization, the veteran indicated he had not had any 
difficulty, pain, blood, or burning on urination.  The 
January 1992 service separation examination noted clinical 
examination of genitourinary and musculoskeletal systems was 
normal.  

Post-service outpatient treatment records show the veteran 
was seen in October 1994 for complaints of dysuria for 2 
weeks.  He said he had nocturia.  He also complained of a 
muscle ache in the left forearm from his occupation.  The 
prostate was tender on the lateral aspect of both lobes.  The 
examiner noted prostatitis.  The veteran was treated with 
antibiotics.  He was seen again in September and December 
1995 for dysuria and nocturia, and again prescribed 
antibiotic medication.  

In February 1996, the veteran filed his initial claim for VA 
compensation, seeking service connection for various 
conditions, including night sweats and joint complaints.  

VA outpatient treatment records show the veteran was seen in 
February 1996 for numerous complaints including joint and 
muscle aches, dysuria, and night sweats.  A February 1996 
evaluation noted no specific abnormalities and further 
medical evaluation was recommended.

On a March 1996 VA rheumatology clinic evaluation, the 
veteran had complaints of increased sweating around his 
waistline and a 1 1/2  year history of aching primarily 
localized to the lateral hips and both thighs and lumbar 
aching and stiffness.  He reported that his shoulders ached 
at night.  He reported severe dysuria after intercourse.  The 
doctor said the mildly elevated CPK was probably of no 
clinical significance.  He recommended a number of tests and 
said that if the tests were normal he did not think he could 
make a diagnosis of any rheumatic disease to account for the 
veteran's complaints.

On a March 1996 VA general medical examination, the veteran 
stated he had symptoms including night sweats, aching joints, 
and urinary incontinence, which began after his discharge 
from service.  Genitourinary and musculoskeletal symptoms 
were normal.  Laboratory studies were reviewed by the 
examiner and were unremarkable.  The veteran reported a 
several year history of severe dysuria after intercourse.  
The impression was no disease found.  

The veteran brought copies of 1994 to 1996 employment health 
records to the March 1996 VA examination.  The records show 
visits for complaints, primarily of an upset stomach and 
headaches.

In July 1996 the veteran was referred to the VA urology 
clinic for evaluation of a 1-year history of retention of 
urine in the bladder.  It was reported that that there was no 
dysuria.  Examination was normal, and the examiner noted the 
previous normal ultrasound examination.  The impression was 
detrusor hyper-reflexia verses DI.  A report of an August 
1996 VA cystoscopic examination noted that the veteran was 
going to be placed on antibiotic medication.  The examiner 
stated that the veteran's symptoms were probably related to 
nonbacterial prostatitis.

On an August 1996 VA psychiatric examination, the veteran 
reported numerous symptoms such as a sleep disturbance, etc.  
He said he had urinary symptoms of urgency, lower abdominal 
pain, burning after urination, and hesitancy, particularly 
after sexual intercourse.  The diagnosis was PTSD.

VA outpatient treatment records in 1996 show the veteran as 
seen for a variety of complaints including joint pain, 
generalized weakness, dysuria, etc.

In a November 1996 statement to the veteran's employer (on a 
form for requesting leave from work) a VA doctor related that 
the veteran had an abnormal laboratory finding (elevated 
muscle CPK of unknown etiology).  The doctor added that the 
veteran was unable to perform his work as scheduled, and 
should be excused, because of joint pain and headaches.  The 
diagnoses were elevated muscle CPK of unknown etiology and 
history of being in the Persian Gulf War.

A December 1996 statement from the veteran's parents and a 
January 1997 statement from his brother are to the effect 
that the veteran had had a number of problems including joint 
pain and urinary problems since his return for the Persian 
Gulf War.  The veteran also submitted copies of employment 
records showing actions taken for unexcused absences from 
work.

On an April 1997 VA stomach examination, the diagnosis was 
functional dyspepsia.  

On an April 1997 VA muscle examination, it was reported that 
the veteran had a history of diffuse muscle pain in the lower 
extremities.  The diagnoses were PTSD and muscle pain 
secondary to PTSD.  

On an April 1997 VA neurological examination, the veteran 
complained of body aches, insomnia, burning urination with 
hesitancy, memory loss, and general malaise since 6 months 
after his return from the Persian Gulf War.  The examiner 
noted that a past elevated CPK had been determined to be of 
no clinical significance.  The diagnosis was normal 
neurological examination.  It was noted that the veteran 
presented a report of a recent MRI which showed bulging discs 
at L4-L5 and L5-S1 and a possible tethered cord syndrome at 
the conus medullaris.  

In May and June 1997 correspondence, Kurt Kuhlman, M.D., said 
that the veteran was referred to him for evaluation of low 
back pain and left leg weakness and numbness which started in 
a work injury in October 1996.  The veteran's complaints 
related to the back and lower extremities, and he denied neck 
or upper extremity symptoms.  Following examination with NCV 
studies, the impressions were: 1) probable tethered cord 
syndrome with moderate left S1 radiculopathy and possible 
mild right S1 radiculopathy; 2) thoraco-lumbosacral 
strain/sprain, secondary to an October 1996 employment 
injury; 3) tobacco abuse; and 4) questionable Gulf War 
syndrome.

In July 1997 correspondence, Bradford Mullin, M.D., reported 
the veteran was referred for evaluation of difficulties which 
began in October 1996 when he had a presumed low back strain 
at work.  It was noted that there was a past history of Gulf 
War syndrome.  It was reported that he had progressive 
atrophy in his calf and buttocks and enuresis and urgency.  
He had little pain in his leg but had noted a progressive 
weakness in his leg, particularly his calf.  Examination 
showed severe atrophy of the gastrocnemius muscle and 
somewhat less atrophy of the quadriceps and buttocks.  It was 
noted that a March 1997 MRI demonstrated a tethered cord, and 
the examiner said the constellation of symptoms was 
consistent with a tethered cord syndrome.  The doctor 
essentially noted that the actual structural changes of 
tethered cord syndrome were likely present at birth but the 
condition may have become manifest only recently with 
repetitive lifting at work.  Dr. Mullin recommended surgery 
to un-tether the spinal cord.  Such spinal surgery reportedly 
was performed in August 1997.

In a September 1997 statement, the veteran's wife described 
his nervous symptoms including night sweats.

October 1997 correspondence from Dr. Mullin notes that the 
veteran was recovering well following surgery for the 
tethered spinal cord.  The veteran described burning on 
urination which, he said, had been treated with medication in 
the past.  The doctor commented that with the spinal cord 
problem the bladder may not be emptying completely, and that 
further evaluation by a urologist might be required.  The 
veteran described aching in his legs and what sounded like 
fasciculations of the thighs.  The veteran was advised that 
these symptoms were consistent with recovery following the 
surgery for the tethered cord syndrome.  

In December 1997 and February 1998 statements, Dr. Mullin 
reported that the veteran had a very weak left leg and 
chronic spinal pain from the tethered cord syndrome.  A 
February 1998 statement from Dr. J.S. Sandy notes the veteran 
was under treatment for his postoperative tethered cord 
syndrome.

A March 1998 VA outpatient treatment record notes that the 
veteran was status post surgery for tethered cord syndrome, 
and he continued to complain of symptoms of urinary 
incontinence.  

A May 1998 psychological evaluation describes the veteran's 
various PTSD symptoms including a sleep disturbance and 
sweating while sleeping.  

A September 1998 decision of the Social Security 
Administration shows the veteran was awarded disability 
benefits based on tethered cord syndrome and PTSD.

A November 1998 statement by Dr. Sandy discusses the 
veteran's postoperative tethered cord syndrome.

At the November 1998 Travel Board hearing, the veteran stated 
that his night sweats were associated with flashbacks and 
nightmares of combat.  He said his joint pains were 
associated with his whole body aching, "muscles and 
everything."

II. Analysis

The veteran claims service connection for a urinary 
condition, including as due to an undiagnosed illness, and 
joint pain and night sweats, including as due to an 
undiagnosed illness.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for a disability for a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War when there are 
objective indications of a chronic disability resulting from 
an illness or combination of illnesses manifested by one or 
more signs or symptoms such as muscle pain, joint pain, sleep 
disturbance, etc.  Among the requirements for granting 
service connection for this type of undiagnosed illness 
include the following: the illness must become manifest 
during either active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more, under the 
appropriate diagnostic code in Part 4 of 38 C.F.R., not later 
than December 31, 2001; by history, physical examination, and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis; there must be objective evidence 
that is perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification; a minimum of a 6 month period of chronicity; 
and no affirmative evidence which relates the undiagnosed 
illness to a cause other than being in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A.  A urinary condition 

The veteran's service medical records show an isolated 
complaint of pain on urination in November 1991 with no 
further complaints of urinary dysfunction.  At the January 
1992 service separation examination, there were no complaints 
or findings of a urinary condition.  The isolated pain on 
urination in service was acute and transitory and resolved 
without residuals.  The veteran was released from active duty 
in February 1992.  In October 1994, more than two years after 
service, he began to complain of urinary symptoms which have 
been medically attributed to diagnosed ailments, primarily 
prostatitis.

The Persian Gulf War provisions do not apply because the 
veteran's urinary condition has been attributed to a 
diagnosed (rather than undiagnosed) illness.  Aside from the 
Persian Gulf War provisions, there is no medical evidence 
linking prostatitis, which first appeared years after 
service, with the veteran's active duty, and thus there is no 
basis for direct service connection.  

The preponderance of the evidence is against the claim.  
Thus, the benefit-of-the-doubt doctrine does not apply, and 
service connection must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Joint aches and Night Sweats

During service the veteran had a number of acute and 
transitory orthopedic problems; at service separation he had 
a normal musculoskeletal system.  He now seeks service 
connection for joint aches.  Since service the veteran has 
had surgery for tethered cord syndrome after he had symptoms 
in the lower extremities.  He also has had complaints of 
muscle pain which has been attributed to his service-
connected PTSD.  The evidence does not show that the veteran 
has an undiagnosed illness manifested by joint aches, but 
rather that his vague complaints have been medically 
attributed to diagnosed conditions; thus the Persian Gulf War 
provisions do not apply.  There is no medical evidence 
linking an independent disability manifested by joint aches 
with service, and thus direct service connection is not 
warranted.

As to night sweats, such were not shown in service.  
Complaints of post-service night sweats have been medically 
attributed to a diagnosed illness, service-connected PTSD.  
As a diagnosed illness is the source of the symtoms, the 
Persian Gulf War provisions do not apply.  There is no 
independent disability manifested by night sweats which has 
been linked to service, and thus direct service connection is 
not warranted.  Each separate symptom of PTSD is not subject 
to separate service connection, as such would violate the 
rule against pyramiding of ratings.  38 C.F.R. § 4.14.

The preponderance of the evidence is against the claim for 
service connection for joint aches and night sweats, 
including as due to an undiagnosed illness.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for a urinary condition, including as due 
to an undiagnosed illness, is denied.

Service connection for joint aches and night sweats, 
including as due to an undiagnosed illness, is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

